DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 10/12/2021 are acknowledged.  Claims 1, 14, 17, 24-30, 33 are amended; claims 2-4, 7, 11-13 and 22-23 are canceled; claim 36 is new; claims 1, 5-6, 8-10, 14-21 and 24-36 are pending; claims 18-21 are withdrawn; claims 1, 5-6, 8-10, 14-17 and 24-36 have been examined on the merits.

Nucleotide and/or Amino Acid Sequence Disclosures
With the filing of the amended specification on 10/12/2021 which includes an incorporation-by-reference of the material in the ACII text file sequence listing, the disclosure is now in compliance with 37 CFR 1.821(c), 37 CFR 1.821(e) and 37 CFR 1.824.

Claim Rejections - 35 USC § 112
The rejection of claims 1 and 5-16 under 35 U.S.C. § 112(a), as set forth at pp. 5-10 of the previous Office Action, is moot regarding claims 7 and 11-13 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 5-6, 8-10, 17, 30-32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Szalay et al., US 2015/0024403 (4th PG-Pub cite, IDS, 6/19/2018; herein “Szalay”) in view of Cronin et al., 2014 (1st NPL cite, IDS, 12/10/2019; herein “Cronin”) and Bell et al., WO 2012/122649 (cite N, PTO-892, 9/15/2020; herein “Bell”) in light of Ellis, 1990 (cite U, PTO-892, 7/14/2021; herein “Ellis”) and Bachmanov et al., 2002 (cite V, PTO-892, 7/14/2021; herein “Bachmanov”).
Szalay teaches methods of treating cancer ([0010-14], [0020], [0023], [0038], [0108-9], [0120], [0124], [0215-7]) comprising administering biological therapeutics to the subject with cancer wherein the biological therapeutics comprise oncolytic viruses (cancer lysing virus, i.e. a virus having anticancer activity) and therapeutic bacteria ([0012-14], [0020], [0038], [0108-9], [0124], [0127], [0218], [0255], [0257], [0276], [0281], [0283], [0315-321], [0326]) wherein the therapeutic bacteria can be the commensal (gut) bacteria, Bifidobacterium ([0020], [0315-21], [0326]; p. 53, claim 3) and the therapeutic oncolytic virus can be an oncolytic parapox virus ([0013], [0038], [0288]).  Szalay teaches that the therapeutic bacteria (e.g. Bifidobacterium) accumulate in the tumor (i.e. selectively targets tumor cells) ([0012], [0020], [0108-9], [0124], [0316], [0318-9]; p. 53, claim 1) and that the therapeutic oncolytic virus (e.g. parapox virus) accumulates in the tumor (i.e. selectively targets tumor cells) ([0008], [0012], [0015], 5 – 5 x 1010 plaque forming units (PFU) ([0017-18], [0039-40]) and that the cancer to be treated can be melanoma, glioma, lung, breast, kidney or renal cancer ([0023], [0215-7], [0227], [0427]).
Szalay teaches that the non-pathogenic, therapeutic bacteria are administered as a treatment for cancer [0316], that the therapeutic bacteria can comprise commensal Bifidobacterium [0317], that the bacteria are therapeutic even without expression of a heterologous substance [0318] and that the bacteria, i.e. biological therapeutic, can be administered orally ([0039], [0279]).
Szalay teaches that the therapy can comprise the administration of cells, viruses and bacteria [0108], that the therapeutic agents for treatment of cancer can comprise therapeutic viruses and bacteria [0218] and that the biological therapies can include cell therapy, gene therapy, immunotherapy, adoptive immunotherapy, viral therapy and bacterial therapy [0276], but Szalay doesn’t specifically exemplify treating cancer by the administration of therapeutic bacteria, such as Bifidobacterium, and an oncolytic parapox virus.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to administer both Bifidobacterium and an oncolytic parapox virus to treat cancer in the subject with a reasonable expectation of success because combining the therapeutic bacterial composition with the oncolytic virus composition is prima facie obvious.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to treat cancer in the subject by orally administering an effective amount of Bifidobacterium (i.e. gut microbiota) and intravenously or intratumorally administering an effective amount of an oncolytic parapox virus (i.e. virus having anticancer activity and that selectively targets tumor cells) from the teachings of Szalay.
Szalay teaches that the therapeutic bacteria preferentially accumulate at the tumor and that said accumulation can be determined at a time point from days to weeks to months after administration of the bacteria [0124] suggesting that accumulation of the bacteria in the tumor tissue can take from days to months.  Szalay doesn’t recite administering the Bifidobacterium for a specific time period before administration of the oncolytic virus; however, a person of ordinary skill in the art at the time of filing would have found it obvious to administer the commensal bacteria before the administration of the oncolytic virus in view of Szalay’s suggestion that it may take weeks or longer for the bacteria to effectively accumulate in the tumor and in view of the teachings of Cronin.
Cronin teaches a method of treating cancer (Abst.; p. 1192, “Effects on tumor growth”; Fig. 5; pp. 1192-4, “DISCUSSION”; p. 1196, “Animals and tumor induction”, “In vivo bacterial administration”, “In vivo efficacy studies”) comprising administering to a Escherichia coli) and administering to the subject an effective amount of an oncolytic virus having anticancer activity and that selectively targets tumor cells (Id., p. 1192, “Tumor specificity of VSVΔ51 replication in combination treated mice”) wherein the gut microorganism is administered before the oncolytic virus (Id.) and wherein the gut microorganism pre-conditions the tumor for enhancement of subsequent tumor destruction by the oncolytic virus, i.e. augments the anticancer activity of the oncolytic virus (pp. 1190-2, “E. coli–B18R enhances VSV infection in vitro”, “Tumor-specific growth of E. coli following intravenous administration in vivo”, “E. coli–B18R enhances VSVΔ51 replication specifically in tumors”, “Effects on tumor growth”) wherein the cancer is a type of cancer having a high degree of de novo mutations, lung cancer (Id., p. 1194, “Tumor cell lines and culture”) and the subject is a mouse (Abst.).
Cronin teaches administering the gut microorganism prior to administering the oncolytic virus to precondition the tumor for enhancement of subsequent tumor destruction by the oncolytic virus, i.e. augmenting the anticancer activity of the oncolytic virus (Abst.) and Szalay suggests that accumulation of the bacteria in the tumor tissue can take weeks to months [0124]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to orally administer the Bifidobacterium in the method made obvious by Szalay in view of Cronin from weeks to months before intravenously or intratumorally administering the oncolytic virus.
The therapeutic bacteria taught by Szalay for administration to treat cancer include bacteria which have been genetically modified to express exogenous genes [0319], like the gut microorganism in Cronin, and Szalay teaches that the effective dose  i.e. that the dose of the therapeutic bacteria, i.e. Bifidobacterium, is a result effective variable which can be optimized by a person of ordinary skill in the art [0018].
Cronin teaches administering 1 x 106 cfu gut bacteria per mouse (p. 1190, “Tumor-specific growth of E. coli following intravenous administration in vivo”).  Humans are on the order of 2 x 103 more massive than mice (a standard man is ~70 kg in weight (Ellis, p. 386, “Introduction”, ¶1) and an average mouse is ~30 g in weight (Bachmanov, p. 3, “Data Analyses”, ¶1); 70000 g / 30 g is 2333); thus, the equivalent bacterial dose to a human subject would be ~ 2.3 x 109 cfu.
Because Szalay teaches that the dose of therapeutic bacteria is a result effective variable which can be optimized, i.e. the dose of bacteria which is effective for treating the subject’s cancer can be experimentally determined and optimized, a person of ordinary skill in the art would expect the dosage of bacteria to have an obvious effect on the treatment of cancer.  Therefore, a person of ordinary skill in the art would find it obvious to vary this parameter to get the optimized dose of bacteria that effectively treated the cancer using the dosages taught by Cronin as a starting point and would arrive at the claimed effective amount of 109 to 1011 cfu of gut microbiota of the genus Bifidobacterium.  See also MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".
Szalay teaches that the therapeutic oncolytic virus used for treating cancer can comprise a parapox virus ([0013], [0038], [0288]) but doesn’t specifically teach that the oncolytic parapox virus is ORF virus; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the oncolytic virus in the method made obvious by Szalay in view of Cronin to be ORF virus in view of the teachings of Bell.
Bell teaches recombinant ORF viruses which are oncolytic viruses for the treatment of cancer (Abst.; [0040-5]) wherein the ORF viruses are an improvement over other known oncolytic viruses because the ORF viruses disclosed in Bell exhibit A) better replication in cancer cells, B) enhanced antitumor efficacy, C) have minimal side effects due to the self-limiting nature of the virus and D) improved vascular accumulation and dilation leading to better delivery of the virus [0022] wherein the ORF virus strains are OV NZ2, OV NZ7 and OVSA00 [0041].  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Szalay in view of Cronin and Bell wherein the oncolytic ORF virus strains taught by Bell are employed as the oncolytic virus.
The US Patent Office is not equipped to sequence viral strains and the claims are not drawn to the nomenclature but to the viral strain administered; hence, absent sufficient compelling and persuasive evidence to the contrary, it would appear that the oncolytic viruses taught by Bell comprise oncolytic POV-601 virus which is identified in Bifidobacterium in an effective amount of about 2.3 x 1010 cfu, then 1 week to months later administering to the subject the oncolytic ORF virus POV-601 (i.e. the oncolytic ORF virus strains recited by Bell, OV NZ2, OV NZ7 and/or OVSA00), which has anticancer activity and which selectively targets tumor cells, in an effective amount of about 105 to 1010 PFU; wherein the gut microbiota pre-conditions the subject's immune system to antitumor responses and augments the anticancer activity of the oncolytic virus wherein the cancer is melanoma, glioma, lung, breast, kidney or renal cancer; therefore, claims 1, 5-6, 8-10, 17 and 30-32 are prima facie obvious.
Regarding the limitation of claims 1 and 17 that the gut microbiota pre-conditions the subject's immune system to antitumor responses and augments the anticancer activity of the oncolytic virus, the gut microbiota would precondition the subject's immune system to antitumor responses and augment the anticancer activity of the oncolytic virus in the method made obvious by Szalay in view of Cronin and Bell because the method made obvious by Szalay in view of Cronin and Bell comprises all of the method steps set forth in independent claims 1 and 17.  Hence, regardless of whether Szalay, Cronin, Bell or a person of ordinary skill is aware of the preconditioning or not, the preconditioning would occur when practicing the method steps set forth in claims 1 and 17 if claims 1 and 17 are enabled commensurate in scope with the claims.  Thus, the method made obvious by Szalay in view of Cronin and Bell would prima facie obvious.
Regarding claims 5-6 and 31-32, Szalay teaches that the cancer to be treated can be melanoma, lung cancer, kidney cancer, glioma, breast cancer or renal cancer ([0023], [0215-7], [0227], [0427]; p. 54, claim 20); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the cancer to be treated in the method made obvious by Szalay in view of Cronin and Bell can be melanoma, lung cancer, kidney cancer, glioma, breast cancer or renal cancer; therefore, claims 5-6 and 31-32 are prima facie obvious.
Regarding claim 8, the method made obvious by Szalay in view of Cronin and Bell comprises administering to a human subject an effective amount of commensal gut microbiota of the genus Bifidobacterium in an effective amount of about 2.3 x 1010 cfu, then 1 week to months later administering to the subject the oncolytic ORF virus POV-601, which has anticancer activity and which selectively targets tumor cells, in an effective amount of about 105 to 1010 PFU; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the oncolytic ORF virus to be administered about one week to two months after the gut microbiota is administered or for the oncolytic ORF virus to be administered about one month after the gut microbiota is administered; therefore, claim 8 is prima facie obvious.
prima facie obvious.
Regarding claim 36, the US Patent Office is not equipped to sequence bacterial strains and the claims are not drawn to the nomenclature (i.e. PGM-001) but to the administered bacteria.  It would appear that at least one of the Bifidobacterium strains taught by Szalay, Bifidobacterium lactis, Bifidobacterium breve, Bifidobacterium infantis, Bifidobacterium longum or Bifidobacterium adolescentis ([0317], [0326]), comprises the Bifidobacterium strain PGM-001 based on the anti-cancer activity of the Bifidobacterium strains disclosed by Szalay and the anti-cancer activity of PGM-001 in the instant disclosure.  Hence, it would appear that the Bifidobacterium strains taught by Szalay comprise PGM-001, absent sufficient compelling and persuasive evidence to the contrary; therefore, claim 36 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered.  Arguments of the Applicant’s Response on pp. 10-12 regarding the Nucleotide Sequence Disclosure and the rejection under 35 U.S.C. § 112(a) are moot as the objection and rejection have been withdrawn.
Regarding the rejection of claims 1, 5-13, 17 and 22-32 under 35 U.S.C. § 103 over Szalay in view of Cronin and Bell in light of Ellis and Bachmanov, Applicant present arguments on pp. 13-20 of the Remarks.
e.g. cancer) treatment [0007-8].  Szalay is clear that for the cancer treatments to be effective the oncolytic virus or bacteria must home to the cancer and replicate ([0008], [0010], [0012], [0020], [0022], [0108-9], [0120], [0124], [0318]); hence, Applicant’s argument that Szalay does not teach methods of treating cancer with oncolytic viruses or bacteria but only teaches detection of biological therapeutics is disingenuous at best.  Clearly, Szalay is drawn to treating cancer with oncolytic virus and/or therapeutic bacteria and the only purpose of ‘detecting a biological therapeutic’ is to monitor the progress of the treatment.  Hence, to argue that Szalay is only drawn to detecting biological therapeutics, while the biological therapeutics are being administered for treating cancer in the subject, is overlooking the point that detecting the biological therapeutics is to monitor the effectiveness of the cancer treatments.
Szalay clearly teaches administering bacteria (which can be Bifidobacterium) to treat tumors, cancer or neoplastic disease ([0020], [0108-9], [0218], [0257], [0276], [0283], [0316], [0318]; p. 53, claim 1) and clearly teaches administering oncolytic viruses to treat tumors, cancer or neoplastic disease ([0008], [0010-14], [0108-9], [0214-8], [0225], [0253-4], [0257-60], [0276], [0283]; Example 11, [0480-1]); hence, Applicant’s suggestion that Szalay only teaches the detection of biological therapeutics and does 
The rejection relies on the principle set forth in MPEP 2144.06(I) which states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Szalay teaches treating cancer by the administration of therapeutic bacteria which can be commensal bacteria including Bifidobacterium and Szalay teaches treating cancer by the administration of oncolytic viruses; hence, by the principle taught in MPEP 2144.06(I); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to administer both Bifidobacterium and an oncolytic parapox virus to treat cancer in the subject with a reasonable expectation of success because combining the therapeutic bacterial composition with the oncolytic virus composition is prima facie obvious by the principle taught in MPEP 2144.06(I).
Applicant argues that the combination of the two cancer treatments set forth by Szalay is inappropriate because “the purpose of Applicant's Bifidobacterium is to pre-condition the subject's immune system to antitumor response and augment the anticancer activity of the oncolytic ORF virus” while Szalay teaches Bifidobacterium as a cancer treatment (pp. 15-16, spanning ¶).
This is unpersuasive because Applicant’s motivation is not controlling.  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Applicant is correct that Szalay teaches the administration of bacteria for the treatment of cancer.  Szalay also teaches the administration of oncolytic virus for the treatment of cancer.  Hence, the combined method of administering both bacteria and oncolytic virus for the treatment of cancer is prima facie obvious by the principle set forth in MPEP 2144.06(I) because, as Applicant admits, they are both taught as being administered for the same purpose – the treatment of cancer.
Applicant argues that because there can be drug interactions when multiple chemotherapeutics are administered, citing Van Leeuwen, 2011, that a person of ordinary skill in the art at the time of filing would have NOT had a reasonable expectation of success in combining the administration of bacteria and an oncolytic virus.  Applicant does not provide any evidence that the administration of Bifidobacterium at any dose, the administration of oncolytic virus at any dose nor the administration of Bifidobacterium with an oncolytic virus at any dose of the bacteria and virus causes any ill effect; hence, the argument is considered to be practitioner’s argument without evidentiary basis and is weighted as such.  Because the two methods of treating cancer (administration of Bifidobacterium and administration of oncolytic virus) are presented in the same disclosure (Szalay) without any indication that the Bifidobacteria or oncolytic virus can be toxic alone or together, Applicant’s argument that a person of ordinary skill in the art at the time of filing would have NOT had a reasonable expectation of success is thoroughly unpersuasive.  
In summary, the combination therapy made obvious by the disclosure of Szalay follows the principles of MPEP § 2144.06 (I) because both compositions 
Applicant alleges (pp. 17-20) that recitation of the bacterial amount administered in Cronin for informing the amount of Bifidobacteria to be administered in the method of Szalay is inappropriate because the gut bacteria (E. coli) in Cronin is genetically modified to express an exogenous gene.  This is unpersuasive because Szalay recites that the therapeutic bacteria to be administered encompasses bacteria modified to express exogenous genes [0319]; hence, the dosage of bacteria administered in Cronin is informative, at least as a starting point for optimization, because Szalay includes bacteria genetically modified to express an exogenous gene in their therapeutic bacteria used to treat cancer.  
Szalay teaches that the effective dose of the biological therapeutics are to be determined empirically, i.e. that the dose of the therapeutic bacteria, i.e. Bifidobacterium, is a result effective variable which can be optimized by a person of ordinary skill in the art [0018].  Hence, a person of ordinary skill in the art would find it obvious to vary the amount of therapeutic bacteria administered to get the optimized dose of bacteria that effectively treated the cancer using the dosages taught by Cronin as a starting point and would arrive at the claimed effective amount of 109 to 1011 cfu of gut microbiota of the genus Bifidobacterium.
Applicant allege that adjustment of the dose to comply with the weight of the subject (i.e. multiplying the amount administered to a mouse to get the equivalent per 
Applicant correctly points out that the math was wrong in that the dose in Cronin for a mouse scaled to be applied to a human should be 2.3 x 109 not 2.3 x 1010 (p. 20, ¶2).  This is correct and the math error has been corrected in the rejections set forth in this action.  
In summary, Applicant’s argument that Cronin has been incorrectly relied on for the dosage of bacteria is unpersuasive because the dosage of the bacteria in the rejections above relies on the optimization of the bacterial dose by the skilled artisan which is clearly taught by Szalay [0018].
Regarding Bell, Applicant argues that the UV-inactivated virus taught by Bell would be insufficient to lyse tumor cells (p. 20, ¶4).  This is unpersuasive because the method is that of Szalay which does not inactivate the viruses with UV.  Rather, Bell is relied on for teaching ORF oncolytic viruses which can be used as the parapox viruses in the method of Szalay.  
In summary, Applicant’s arguments are unpersuasive of error in the rejection set forth above.  The rejection is maintained with modification to address the claim amendments, the new claim and for clarity.

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Szalay et al., US 2015/0024403 (4th PG-Pub cite, IDS, 6/19/2018; herein “Szalay”) in view of Cronin et al., 2014 (1st NPL cite, IDS, 12/10/2019; herein “Cronin”) in light of Ellis, 1990 (cite U, PTO-892, 7/14/2021; herein “Ellis”) and Bachmanov et al., 2002 (cite V, PTO-892, 7/14/2021; herein “Bachmanov”).
Szalay teaches methods of treating cancer ([0010-14], [0020], [0023], [0038], [0108-9], [0120], [0124], [0215-7]) comprising administering biological therapeutics to the subject with cancer wherein the biological therapeutics comprise oncolytic viruses (cancer lysing virus, i.e. a virus having anticancer activity) and therapeutic bacteria ([0012-14], [0020], [0038], [0108-9], [0124], [0127], [0218], [0255], [0257], [0276], [0281], [0283], [0315-321], [0326]) wherein the therapeutic bacteria can be the commensal (gut) bacteria, Bifidobacterium ([0020], [0315-21], [0326]; p. 53, claim 3) and the therapeutic oncolytic virus can be a vaccinia virus ([0010-14], [0020-22], [0038], [0111-117], [0290-309]).  Szalay teaches that the therapeutic bacteria (e.g. Bifidobacterium) accumulate in the tumor (i.e. selectively targets tumor cells) ([0012], [0020], [0108-9], [0124], [0316], [0318-9]; p. 53, claim 1) and that the therapeutic oncolytic virus (e.g. vaccinia virus) accumulates in the tumor (i.e. selectively targets tumor cells) ([0008], [0012], [0015], [0020], [0108], [0131-2], [0253-4], [0259], [0286], [0302-4], [0312]).  Szalay teaches that their method is to be practiced with human subjects [0011], that the oncolytic virus can be administered intravenously or intratumorally at a dosage from 1 x 105 – 5 x 1010 plaque forming units (PFU) ([0017-18], [0039-40]), that the oncolytic virus can be many different strains of vaccinia virus or modified vaccinia virus [0290-309] and that the cancer to be treated can be melanoma, glioma, lung, breast, kidney or renal cancer ([0023], [0215-7], [0227], [0427]).
Szalay teaches that the non-pathogenic, therapeutic bacteria are administered as a treatment for cancer [0316], that the therapeutic bacteria can comprise commensal Bifidobacterium [0317], that the bacteria are therapeutic even without expression of a heterologous substance [0318] and that the bacteria, i.e. biological therapeutic, can be administered orally ([0039], [0279]).
Szalay teaches that the therapy can comprise the administration of cells, viruses and bacteria [0108], that the therapeutic agents for treatment of cancer can comprise therapeutic viruses and bacteria [0218] and that the biological therapies can include cell therapy, gene therapy, immunotherapy, adoptive immunotherapy, viral therapy and bacterial therapy [0276], but Szalay doesn’t specifically exemplify treating cancer by the administration of therapeutic bacteria, such as Bifidobacterium, and a vaccinia strain of oncolytic virus.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to administer both Bifidobacterium and a vaccinia strain of oncolytic virus to treat cancer in the subject with a reasonable expectation of success because combining the therapeutic bacterial composition with the oncolytic virus composition is prima facie obvious.
MPEP § 2144.06 (I) states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to treat cancer in the subject by orally administering an effective amount of Bifidobacterium (i.e. gut microbiota) and intravenously or intratumorally administering an 
Szalay teaches that the therapeutic bacteria preferentially accumulate at the tumor and that said accumulation can be determined at a time point from days to weeks to months after administration of the bacteria [0124] suggesting that accumulation of the bacteria in the tumor tissue can take from days to months.  Szalay doesn’t recite administering the Bifidobacterium for a specific time period before administration of the oncolytic virus; however, a person of ordinary skill in the art at the time of filing would have found it obvious to administer the commensal bacteria before the administration of the oncolytic virus in view of Szalay’s suggestion that it may take weeks or longer for the bacteria to effectively accumulate in the tumor and in view of the teachings of Cronin.
Cronin teaches a method of treating cancer (Abst.; p. 1192, “Effects on tumor growth”; Fig. 5; pp. 1192-4, “DISCUSSION”; p. 1196, “Animals and tumor induction”, “In vivo bacterial administration”, “In vivo efficacy studies”) comprising administering to a subject an effective amount of a genetically-modified gut microorganism (Escherichia coli) and administering to the subject an effective amount of an oncolytic virus having anticancer activity and that selectively targets tumor cells (Id., p. 1192, “Tumor specificity of VSVΔ51 replication in combination treated mice”) wherein the gut microorganism is administered before the oncolytic virus (Id.) and wherein the gut microorganism pre-conditions the tumor for enhancement of subsequent tumor destruction by the oncolytic virus, i.e. augments the anticancer activity of the oncolytic virus (pp. 1190-2, “E. coli–B18R enhances VSV infection in vitro”, “Tumor-specific E. coli following intravenous administration in vivo”, “E. coli–B18R enhances VSVΔ51 replication specifically in tumors”, “Effects on tumor growth”) wherein the cancer is a type of cancer having a high degree of de novo mutations, lung cancer (Id., p. 1194, “Tumor cell lines and culture”) and the subject is a mouse (Abst.).
Cronin teaches administering the gut microorganism prior to administering the oncolytic virus to precondition the tumor for enhancement of subsequent tumor destruction by the oncolytic virus, i.e. augmenting the anticancer activity of the oncolytic virus (Abst.) and Szalay suggests that accumulation of the bacteria in the tumor tissue can take weeks to months [0124]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to administer the Bifidobacterium in the method made obvious by Szalay in view of Cronin from weeks to months before administering the oncolytic virus.
The therapeutic bacteria taught by Szalay for administration to treat cancer include bacteria which have been genetically modified to express exogenous genes [0319], like the gut microorganism in Cronin, and Szalay teaches that the effective dose of the biological therapeutics are to be determined empirically, i.e. that the dose of the therapeutic bacteria, i.e. Bifidobacterium, is a result effective variable which can be optimized by a person of ordinary skill in the art [0018].
Cronin teaches administering 1 x 106 cfu gut bacteria per mouse (p. 1190, “Tumor-specific growth of E. coli following intravenous administration in vivo”).  Humans are on the order of 2 x 103 more massive than mice (a standard man is ~70 kg in weight (Ellis, p. 386, “Introduction”, ¶1) and an average mouse is ~30 g in weight (Bachmanov, 9 cfu.
Because Szalay teaches that the dose of therapeutic bacteria is a result effective variable which can be optimized, i.e. the dose of bacteria which is effective for treating the subject’s cancer can be experimentally determined and optimized, a person of ordinary skill in the art would expect the dosage of bacteria to have an obvious effect on the treatment of cancer.  Therefore, a person of ordinary skill in the art would find it obvious to vary this parameter to get the optimized dose of bacteria that effectively treated the cancer using the dosages taught by Cronin as a starting point and would arrive at the claimed effective amount of 109 to 1011 cfu of gut microbiota of the genus Bifidobacterium.  See also MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".
Szalay teaches that the oncolytic vaccinia virus can be the specific strains of GLV-1h68, GLV-1h22, GLV-1i69, GLV1h70, GLV-1h71, GLV-1h72, GLV-1h73, GLV-1h74, GLV1h80, GLV-1h81, GLV-1h82, GLV-1h83, GLV-1h84, GLV1h85, GLV-1h86, 
The US Patent Office is not equipped to sequence viral strains and the claims are drawn to the viral strain administered not to the nomenclature used to identify the strain because different parties (including depositories and other inventors) may identify genetically identical strains with different nomenclature; hence, absent sufficient compelling and persuasive evidence to the contrary, it would appear that Szalay teaches administration of the oncolytic POV-801 virus which is identified in the instant disclosure as a vaccinia virus (specification, p. 10, ll. 3-4) because it would appear that at least one of the strains of vaccinia virus listed above is vaccinia virus strain POV-801 because the strains listed in Szalay exhibit the identifying characteristic of POV-801 of being effective oncolytic vaccinia virus strains.  Hence, the method made obvious by Szalay in view of Cronin for treating cancer in a human subject comprises administering to the human subject an effective amount of commensal gut microbiota of the genus Bifidobacterium in an effective amount of about 2.3 x 1010 cfu, then a week to months later administering to the subject oncolytic POV-801 virus (i.e. as one of the listed 5 to 5 x 1010 PFU; wherein the gut microbiota pre-conditions the subject's immune system to antitumor responses and augments the anticancer activity of the oncolytic virus wherein the cancer is melanoma or lung cancer; therefore, claims 33-35 are prima facie obvious.
Regarding the limitation that the gut microbiota pre-conditions the subject's immune system to antitumor responses and augments the anticancer activity of the oncolytic virus, the gut microbiota would precondition the subject's immune system to antitumor responses and augment the anticancer activity of the oncolytic virus in the method made obvious by Szalay in view of Cronin because the method made obvious by Szalay in view of Cronin comprises all of the method steps set forth in independent claim 33.  Hence, regardless of whether Szalay, Cronin or a person of ordinary skill is aware of the preconditioning or not, the preconditioning would occur when practicing the method steps set forth in claim 33 if claim 33 is enabled commensurate in scope with the claims.  Thus, the method made obvious by Szalay in view of Cronin would precondition the subject's immune system to antitumor responses and augment the anticancer activity of the oncolytic virus in the method made obvious by Szalay in view of Cronin, absent compelling evidence to the contrary, because the method made obvious by Szalay in view of Cronin comprises all of the method steps set forth in independent claim 33; therefore, claims 33-35 are prima facie obvious.
Regarding claim 34, Szalay teaches that the cancer to be treated can be melanoma ([0023], [0215-7], [0427]; p. 54, claim 20); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it prima facie obvious.
Regarding claim 35, Szalay teaches that the cancer to be treated can be lung cancer ([0023], [0215-7], [0227], [0427]; p. 54, claim 20); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the cancer to be treated in the method made obvious by Szalay in view of Cronin and Bell can be lung cancer; therefore, claim 35 is prima facie obvious.

Response to Arguments
Applicant does not separately address the rejection of claims 33-35 under 35 U.S.C. § 103 over Szalay in view of Cronin in light of Ellis and Bachmanov.  Applicant’s arguments regarding the Szalay, Cronin, Ellis and Bachmanov references are addressed on pp. 12-17 above.  The rejection set forth above fully addresses all limitations of the amended claims.

Conclusion
Claims 1, 5-6, 8-10, 17 and 30-36 are rejected.  Claims 14-16 and 24-29 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651